NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TYRESE FREEMAN,                            )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D17-3102
                                           )             2D17-3103
STATE OF FLORIDA,                          )
                                           )      CONSOLIDATED
             Appellee.                     )
                                           )

Opinion filed August 31, 2018.

Appeal from the Circuit Court for
Polk County; Williams Sites, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.